79 F.3d 1152
77 A.F.T.R.2d (RIA) 96-1588
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William C. BLANKSTYN, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-16260.
United States Court of Appeals, Ninth Circuit.
Submitted March 12, 1996.*Decided March 18, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
William C. Blankstyn appeals pro se the district court's summary judgment for the United States, following a limited remand from this court, in his action to quiet title under 28 U.S.C. § 2410 and for wrongful disclosure of tax return information under 26 U.S.C. § 7431.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   In light of Blankstyn's failure to pay monetary sanctions previously imposed by this court for filing a frivolous appeal, we grant the government's motion to dismiss.  See Hymes v. United States, 993 F.2d 701, 702 (9th Cir.1993).

DISMISSED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Blankstyn's motion to file an opposition to the government's motion to dismiss is granted.   Blankstyn's opposition is ordered filed